DETAILED ACTION
This office action is responsive to the claims filed on February 18th, 2021. Claims 1-3 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the specification filed on February 18th, 2021 are sufficient to overcome the objections from the office action mailed on October 20th, 2020. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US2018/0266738, hereinafter referred to as Li) in view of Aoki et al. (US 2019/0360762, hereinafter referred to as Aoki).
	With regards to Claims 1 and 2 Li discloses a roll bond plate evaporator structure (Fig. 5, Paragraph 73 states the evaporator is formed by a rolling process) comprising: a heat dissipation member (5, Fig. 5) composed of a first plate body (7, Fig. 7) and a second plate body (9, Fig. 7), which are correspondingly mated with each other (Paragraph 73), the first and second plate bodies together defining a flow way (5, Fig. 5 the superconducting pipe is interpreted as a flow way since it accepts the working fluid), a working fluid being filled in the flow way (Paragraph 66); at least one inlet formed at 
With regards to Claim 1 and 2, Li is silent towards an at least one outlet being formed at a second end, which is the other, of the heat dissipation member in communication with the flow way, and that the at least one outlet is sealed after filling the flow way. 

    PNG
    media_image1.png
    431
    635
    media_image1.png
    Greyscale

FIGURE A
Aoki teaches a sealed vapor chamber heat exchanger (Paragraph 48) which is made up of stacked plates (112-111, Fig. 6a). Aoki teaches the heat exchanger has an inlet (inlet is interpreted as 122,124 and 126 on the left side of Fig. 9) formed on one end of the dissipation member (First End, Fig. A) and an outlet (inlet is interpreted as 122,124 and 126 on the right side of Fig. 9) formed on the other end of the dissipation member (Second End, Fig. A) in communication with a flow way (Paragraph 89, Flow way is interpreted as 114, Fig. 9). Figure 8a shows an example of the flow way being sealed by closing the inlet (The closing of the inlet and outlet is not pictured but is interpreted as implicitly disclosed since it is necessary to seal both for the vapor chamber to be operable). Paragraph 112 of Aoki 
A person of ordinary skill in the art would have found it obvious to modify the heat dissipation member of Li, by adding an outlet so that the working fluid can be injected through the existing inlet while the flow path is degassed through the outlet before sealing, as taught by Aoki so that the flow path area, and resulting heat transfer can be maximized. A person of ordinary skill in the art would have then found it obvious to place the outlet on the other end with respect to the inlet of the heat dissipation member of Li, as taught by Aoki, as a mere design choice expecting the same results of filling and sealing the heat dissipation member successfully. Further if the outlet were on any location other than the opposing side of the inlet the flow way would not be fully filled as fluid would exit through the outlet before entering some portions of the flow way beyond the outlet. 

    PNG
    media_image2.png
    519
    283
    media_image2.png
    Greyscale

FIGURE B
.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As amended the Claims would have read over the Zima reference as cited in the rejections used in the prior office action. Examiner agrees with arguments against the Middleton reference which was cited but not relied upon in the prior office action, however the Middleton reference was not used in the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313) 446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 4155                                                                                                                                                                                                        

/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763